Citation Nr: 1341677	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2006, the Veteran provided testimony at a formal RO hearing in Nashville, Tennessee.  A transcript of that hearing is associated with the claims file.

In February 2011, the Board issued a decision which found that the Veteran had not presented sufficient evidence to reopen previously denied claims for service connection for back and neck disabilities and headaches.  He appealed this decision to the Court of Appeals for Veterans Claims (CAVC) that subsequently issued a decision in May 2012 vacating the February 2011 Board decision and remanding the claims to the Board for further adjudication consistent with its decision.

In April 2013, the Board issued a decision that reopened the claims and remanded them for additional evidentiary development.  The case is again before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On remand, the Veteran was provided a VA examination in April 2013 in conjunction with the claims on appeal.  The VA examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that as per service treatment records, the Veteran while standing in a parade in February 1970 had passed out; he then complained of headaches and neck pain; X-rays done were negative and the Veteran was returned to full duty in 48 hours; and also, the separation examination done in November 1972 was normal.

However, the Board finds this examination is not adequate for VA purposes because the rationale provided by the examiner is not sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The rationale provided by the April 2013 VA examiner implies that the only way to establish service connection is through continuity of symptomatology and ignores the fact that the appellant could also establish by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Moreover, it does not appear that the examiner, in rendering the opinion, took into consideration the post-service medical evidence or the lay statements.  Therefore, it does not appear that the instructions of the previous remand were fully complied with, as required by Stegall v. West, 11 Vet. App. 268 (1998) ("[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

Given the deficiencies in the April 2013 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from August 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the April 2013 VA examination, if available, to determine the etiology of the Veteran's low back and neck disabilities and headaches.  If the April 2013 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's low back and/or neck disabilities and/or headaches are at least as likely as not (50 percent or greater probability) related to his military service, to include the claimed fall injury in service.

A complete rationale for all opinions expressed should be provided.

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate all claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


